       Case 3:18-cv-05431-VC Document 43 Filed 03/17/19 Page 1 of 13



 1 Hoyt E. Hart II, SBN 125088
   ATTORNEY AT LAW
 2 PO Box 675670
 3 Rancho Santa Fe, CA 92067
   Tel. (858) 756-1636
 4 Fax (858) 756-1407
 5   Attorney for Plaintiff
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                         NORTHERN DISTRICT OF CALIFORNIA
10
11
     NICHOLAS K. VIEIRA,          )             Case No. 3:18-cv-05431-VC
12                                )
                      Plaintiff,  )
13                                )             SECOND AMENDED COMPLAINT
           v.                     )             FOR DAMAGES
14                                )
                                  )
15   JOSEPH ZALEC; CITY OF )
     ANTIOCH; COUNTY OF )
16   SACRAMENTO; and DOES 1 )                   DEMAND FOR JURY TRIAL
                                  )
     through 30, Inclusive;       )
17
                                  )
18                                )
                      Defendants. )
19   ___________________________

20
21
                  SECOND AMENDED COMPLAINT FOR DAMAGES
22
23
24         Plaintiff NICHOLAS K. VIEIRA, for his Second Amended Complaint

25   against Defendants JOSEPH ZALEC, COUNTY OF SACRAMENTO, CITY
26   OF ANTIOCH, and Does 1-30, inclusive, alleges as follows:
27
28

     Second Amended Complaint for Damages   1                Case No. 3:18-cv-05431-VC
       Case 3:18-cv-05431-VC Document 43 Filed 03/17/19 Page 2 of 13



 1
                                        JURISDICTION
 2
           1.   This civil rights action seeks compensatory damages, punitive
 3
     damages, and attorneys fees from Defendants pursuant to Title 42 USC
 4
     sections 1983 and 1988 for violation of Plaintiff’s civil rights. Jurisdiction is
 5
     founded upon Title 28 USC sections 1331 and 1343.                 This court has
 6
     supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 USC
 7
     section 1367.
 8
                                            VENUE
 9
           2. Plaintiff’s claims alleged herein arose in the City of Antioch, a city in
10
     Contra Costa County, within the venue of the Northern District of California
11
     pursuant to 28 USC section 1391 (b)(2).
12
                                       INTRODUCTION
13
           3. This is a civil rights action with supplemental state law claims arising
14
     from Defendant ZALEC’s negligence, civil battery, and use of excessive
15
     deadly force upon Plaintiff VIEIRA on the evening of September 12, 2017.
16
     Specifically, Defendant ZALEC struck VIEIRA with his truck while VIEIRA was
17
18
     a pedestrian in the roadway, then fled the scene, minutes later Defendant

19
     ZALEC rammed VIEIRA’s truck in the right rear quarter-panel, then shot the

20   unarmed Plaintiff VIEIRA from inside his larger closed pickup truck as VIEIRA

21   stood still at the back of his truck, ten (10) or more feet away with a stick (tire

22   buddy) for self defense down at his side and making no threats. ZALEC’s

23   shooting was ratified by Defendants County of Sacramento and City of

24   Antioch which Defendants thereafter engaged in a biased investigation based
25   on ZALEC’S false statements to obfuscate this unjustified shooting. Plaintiff
26   further alleges that the improper use of force and biased investigation in this
27   case was the result of policies, practices, and customs of the County of
28   Sacramento and City of Antioch.

     Second Amended Complaint for Damages     2                  Case No. 3:18-cv-05431-VC
       Case 3:18-cv-05431-VC Document 43 Filed 03/17/19 Page 3 of 13



 1
                                            PARTIES
 2
           4.    At all times mentioned herein, Plaintiff NICHOLAS K. VIEIRA
 3
     (hereinafter “VIEIRA”), was and is a resident of the county of Contra Costa,
 4
     California.
 5
           5. At all relevant times, City of Antioch (hereinafter CITY) and County
 6
     of Sacramento (hereinafter COUNTY) were and are duly organized public
 7
     entities, form unknown, existing under the laws of the State of California. At
 8
     all times mentioned, COUNTY was the employer of JOSEPH ZALEC, who
 9
10   was a COUNTY sheriff’s deputy, Does 1 through 5 who were COUNTY

11   sheriff’s deputies, Does 6 through 8 who were COUNTY supervisor level

12   sheriff’s deputies, and Does 9 through 12 who were managerial, supervisors,
13   and policymaking employees of the COUNTY sheriff’s department. On
14   information and belief, JOSEPH ZALEC (hereinafter ZALEC) was and is an
15   employee of COUNTY and a resident of the County of Contra Costa,
16   California. JOSEPH ZALEC is sued in his individual capacity, and as an
17   employee of COUNTY.
18         6. At all times mentioned, CITY was the employer of Does 13 through
19   15 who were CITY police officers, Does 16 through 18 who were CITY
20   supervisor level police officers, and Does 19 through 22 who were managers,
21
     supervisors, and policymaking employees of the CITY police department. On
22
     information and belief, Does 13 through 22 were residents of the County of
23
     Contra Costa, California. Does 13 through 22 are sued in their individual
24
     capacity.
25
           7.    At all relevant times, Defendants ZALEC, and Does 1 through 22,
26
     were duly authorized employees of COUNTY and CITY, who were acting
27
     under color of law, within the course and scope of their respective duties as
28
     sheriff’s deputies and police officers and with the complete authority and
     Second Amended Complaint for Damages      3              Case No. 3:18-cv-05431-VC
       Case 3:18-cv-05431-VC Document 43 Filed 03/17/19 Page 4 of 13



 1
     ratification of their principal, Defendants COUNTY and CITY. At all relevant
 2
     times, Does 1 through 22 were duly appointed deputies and/or employees or
 3
     agents of COUNTY and/or CITY, subject to oversight and supervision by said
 4
     defendants’ elected and non-elected officials.
 5
           8. In doing the acts, and failing and omitting to act, as hereinafter
 6
     described, Defendants Does 1 through 22 were acting on the implied and
 7
     actual permission and consent of COUNTY and/or CITY.
 8
           9. At all times mentioned herein, each and every COUNTY and/or CITY
 9
10   defendant was the agent of each and every other COUNTY and/or CITY

11   defendant and had the legal duty to oversee and supervise the hiring,

12   conduct, and employment of each and every other COUNTY and/or CITY
13   defendant.
14         10. Plaintiff does not know the true names and/or capacities of fictitious
15   DOES sued herein as DOES 1 through 30, and each of them; plaintiff has
16   information and belief and thereupon alleges, each of said defendants had
17   legal duties to plaintiffs and breached those duties thereby directly and
18   proximately causing the injuries and damages alleged herein, and were in
19   some negligently and carelessly responsible for the injuries and damages
20   hereinafter alleged; plaintiffs pray leave when said amounts are ascertained,
21
     they may be permitted to amend and insert the same herein with appropriate
22
     allegations.
23
         EXHAUSTION OF GOVERNMENT TORT CLAIMS PROCEDURES
24
           11.    The incident which is the subject of this action occurred on
25
     September 12, 2017. On or about March 16, 2018, COUNTY rejected
26
     Plaintiff’s timely noticed tort claim. On or about April 27, 2018, CITY rejected
27
     Plaintiff’s timely noticed tort claim. This action was filed within six (6) months
28
     of said claim rejection, as required by law.
     Second Amended Complaint for Damages    4                   Case No. 3:18-cv-05431-VC
       Case 3:18-cv-05431-VC Document 43 Filed 03/17/19 Page 5 of 13



 1                 FACTS COMMON TO ALL CLAIMS FOR RELIEF
 2         12. On September 12, 2017, Defendant ZALEC 1.) struck Plaintiff
 3
     VIEIRA’S person with his truck while VIEIRA was a pedestrian in the roadway,
 4
     then fled the scene; 2.) rammed Plaintiff VIEIRA’S vehicle with his truck; and
 5
     3.) shot Plaintiff VIEIRA from inside the cab of ZALEC’S closed pickup truck;
 6
     all without advising Plaintiff of his status as a sheriff’s deputy, or that he was
 7
 8
     armed, and with no warning at all. Thereafter, ZALEC misrepresented key

 9   facts of the incident to investigators, and Defendant CITY skewed its
10   investigation to protect ZALEC and implicate Plaintiff VIEIRA, leading to
11   VIEIRA being arrested and charged with assault with a deadly weapon
12   (truck), while ZALEC was not charged with any crime. On September 13,
13   2017, VIEIRA posted bail and was released.
14
           13. On September 18, 2017, CITY re-arrested VIEIRA at his home, and
15
     charged him with the additional crimes of brandishing and stalking. On
16
     information and belief, CITY then arranged for higher bail which VIEIRA could
17
     not post. VIEIRA thereafter remained in custody for thirty (30) days, until on
18
19
     October 18, 2017, VIEIRA was induced by CITY’s false police report to plead

20   “no contest” to brandishing and stalking. VIEIRA served four (4) months in
21   jail and remains on probation.
22         14. At the time of the shooting, VIEIRA was a twenty-nine (29) year old
23   employee of Strategic Threat Management, a licensed security company, and
24   was himself licensed by the state of California to carry a loaded firearm while
25
     on duty. VIEIRA was not on duty and was thus not armed. He is the father
26
     of then three (3) year old Ann Marie Azevedo Vieira, with her mother Alicia
27
     Azevedo (hereinafter ALICIA). VIEIRA paid child support to ALICIA and was
28
     a regular fixture in his daughter’s life.
     Second Amended Complaint for Damages        5               Case No. 3:18-cv-05431-VC
       Case 3:18-cv-05431-VC Document 43 Filed 03/17/19 Page 6 of 13



 1         15. The relationship of ALICIA and VIEIRA is one of smooth periods of
 2   family interaction, periodically interrupted by argument, breakup, and
 3
     reconciliation. On or about September 12, 2017, Plaintiff noticed ALICIA
 4
     being picked up at school late at night by a man he did not know. Thereafter,
 5
     VIEIRA intended to drive to ALICIA’s house to find out who the man was.
 6
           16. At the left turn stoplight, at the intersection of Delta Fair Blvd. and
 7
 8
     Somersville Road, in the city of Antioch, VIEIRA approached Defendant

 9   ZALEC’S pickup truck, on the passenger side, to ask ALICIA who the man
10   was. ALICIA rolled down the window and spoke to VIEIRA. When the light
11   turned green, ZALEC drove away with AKICIA. VIEIRA continued toward
12   ALICIA’s house.
13         17. Later, at the intersection of Hillcrest Ave. and Lone Tree Way, also
14
     in Antioch, ZALEC pulled up to the stoplight behind VIEIRA. VIEIRA again
15
     went to the passenger side window and said to ALICIA that he was not mad
16
     and asked her to let him take her home and talk. ALICIA did not respond to
17
     VIEIRA. VIEIRA then decided to drop any further attempt to speak with
18
19
     ALICIA and just go home. As VIEIRA was walking back to his truck, near the

20   right rear quarter-panel, ZALEC, who had been smirking through his window,
21   quickly accelerated his truck and deliberately struck Plaintiff in the arm and
22   shoulder with his truck’s driver’s side mirror, and drove away.
23         18. Now fearing for his and ALICIA’S safety, Plaintiff followed the truck
24   and when it had come to the stoplight at the intersection of Country Hills Drive
25
     and Lone Tree Way, VIEIRA pulled in front of ZALEC. As VIEIRA THEN
26
     turned the corner from Lone Tree Way onto Country Hills Drive, ZALEC
27
     jumped the curb, accelerated hard and rammed VIEIRA’s truck at the right
28
     rear quarter-panel, pushing VIEIRA’s truck sideways.
     Second Amended Complaint for Damages   6                   Case No. 3:18-cv-05431-VC
       Case 3:18-cv-05431-VC Document 43 Filed 03/17/19 Page 7 of 13



 1         19. Having already been personally struck by ZALEC’s truck and then
 2
     having had his truck violently rammed by ZALEC, Plaintiff took a wooden stick
 3
     (Tire Buddy) from his truck for self defense and stood still at the rear of his
 4
     truck, with the stick at his side. VIEIRA asked ZALEC why he had rammed
 5
     his truck. Without advising Plaintiff of his status as a sheriff’s deputy, or that
 6
     he was armed, and with no warning at all that Plaintiff could hear, ZALEC fired
 7
 8   his service weapon through his closed window, striking Plaintiff in the arm.

 9   As he ran away from the scene, Plaintiff heard ZALEC yelling to stop, that he
10   was a police officer.
11         20. At the time of the shooting, Plaintiff was unarmed and posed no
12   imminent threat of death or injury to ZALEC or any other person. Thereafter,
13
     CITY and Does 13 through 22, investigated the shooting in a manner intended
14
     to implicate VIEIRA and protect ZALEC by attributing ZALEC’s aggressive
15
     conduct to VIEIRA and by failing to report evidence exculpatory to VIEIRA
16
     and damning to ZALEC.             Defendant ZALEC knowingly made several
17
18   misrepresentations to CITY investigators, including but not limited to a.) that

19   Plaintiff had physically hit the mirror of ZALEC’S truck; b.) that Plaintiff had
20   collided with ZALEC’S truck; and c.) that Plaintiff had raised the ‘tire buddy’
21   in a threatening manner, all for the purpose of misconstruing Plaintiff as the
22   sole aggressor and ZALEC as the sole victim.
23
           21. As a direct and proximate result of said conduct, even though
24
     ZALEC struck VIEIRA’s person with his truck, and later rammed VIEIRA’S
25
     vehicle and shot him, VIEIRA was charged with assault with a deadly weapon
26
     (truck). But for the misconduct of ZALEC and CITY, VIEIRA would not have
27
28   been arrested, would not have pled ‘no contest’ to stalking and brandishing.

     Second Amended Complaint for Damages    7                   Case No. 3:18-cv-05431-VC
       Case 3:18-cv-05431-VC Document 43 Filed 03/17/19 Page 8 of 13



 1                               FIRST CLAIM FOR RELIEF
 2   Unreasonable Search and Seizure and Due Process-Excessive Force
 3                                      (42 USC § 1983)
 4                        (VIEIRA Against ZALEC and COUNTY)
 5         22. Plaintiff refers to and incorporates by reference each and every
 6   allegation set forth in paragraphs 1 through 21 of the preceding General
 7   Allegations as if fully set forth herein.
 8         23. At the first interaction with VIEIRA, Defendant ZALEC claims he
 9   identified himself as an off duty sheriff’s deputy employed by COUNTY. After
10
     shooting VIEIRA, ZALEC actually identified himself as law enforcement and
11
     attempted to arrest VIEIRA. ZALEC shot VIEIRA with the weapon issued by
12
     COUNTY and carried pursuant to COUNTY policy. ZALEC’S conduct was
13
     thus committed within the course and scope of his employment. Pursuant to
14
     California Gov.t Code §815.2 and 820.4, COUNTY is vicariously liable for
15
     ZALEC’S conduct and the harm caused thereby.
16
           24. ZALEC’S unjustified shooting and subsequent misrepresentations
17
     deprived Plaintiff of his right to be secure in his person against unreasonable
18
     search and seizure as guaranteed Plaintiff under the Fourth Amendment of
19
     the United States Constitution and applied to state actors by the Fourteenth
20
     Amendment. The unreasonable use of force by ZALEC and subsequent
21
     misrepresentations deprived Plaintiff of his right to be secure in his person
22
     against unreasonable search and seizure as guaranteed Plaintiff under the
23
     Fourth Amendment of the United States Constitution and applied to state
24
     actors by the Fourteenth Amendment.
25
           25. As a direct and proximate result, Plaintiff suffered extreme pain and
26
     suffering, including permanent nerve damage to his right arm causing
27
     disability and loss of earning capacity. As a result of his excessive and
28
     unreasonable use of force, ZALEC is liable for Plaintiff’s injuries.
     Second Amended Complaint for Damages        8             Case No. 3:18-cv-05431-VC
       Case 3:18-cv-05431-VC Document 43 Filed 03/17/19 Page 9 of 13



 1         26. Following ZALEC’S shooting of VIEIRA, ZALEC was celebrated by
 2   COUNTY employee co-workers with high-5 gestures and solicitations from
 3   COUNTY employee co-workers to arrange for ZALEC to shoot their
 4   girlfriends’ ex-boyfriends.       The conduct of ZALEC was wilful, wanton,
 5   malicious, oppressive, done with reckless disregard for the rights and safety
 6   of Plaintiff and with the apparent approval of COUNTY’S supervising
 7   employees, and therefore warrants the imposition of punitive and exemplary
 8   damages against ZALEC and COUNTY.
 9                             SECOND CLAIM FOR RELIEF
10
            Negligence/Negligence Per Se - California State Law Claim
11
            (Violation of Penal Code §245(a)(2) -Assault with a Firearm)
12
                         (VIEIRA Against ZALEC and COUNTY)
13
           27. Plaintiff refers to and incorporates by reference each and every
14
     allegation set forth in paragraphs 1 through 26 of the preceding General
15
     Allegations as if fully set forth herein.
16
           28. The conduct of ZALEC, as alleged herein, including but not limited
17
     to ZALEC’S shooting Plaintiff from inside a closed vehicle without identifying
18
     himself as a police officer and without making any effort to de-escalate the
19
     situation, constitutes negligence per se in that:
20
           a. Penal code §245(a)(2) prohibits Assault with a Firearm.
21
           b. Defendant ZALEC owed Plaintiff a duty to conduct himself in a
22
     reasonably safe manner and not to increase the risk of harm to plaintiff by
23
     firing a gun at plaintiff from inside a closed vehicle.
24
           c. Defendant ZALEC violated said statute and breached said duties by
25
     shooting Plaintiff from inside a closed vehicle.
26
           d. Said violations and breaches were a substantial factor in bringing
27
     about harm to Plaintiff.
28

     Second Amended Complaint for Damages        9             Case No. 3:18-cv-05431-VC
      Case 3:18-cv-05431-VC Document 43 Filed 03/17/19 Page 10 of 13



 1         29. Said conduct was the proximate cause of Plaintiff’s personal and
 2   property damages and injuries as set forth herein.
 3         30. As ZALEC’S conduct was under color of authority, as set forth
 4   herein, COUNTY is vicariously liable for the harm and damages caused
 5   thereby.
 6
                                THIRD CLAIM FOR RELIEF
 7
            Negligence/Negligence Per Se - California State Law Claim
 8
                        (Vehicle Code §23103-Reckless Driving)
 9
                                  (VIEIRA Against ZALEC)
10
           31. Plaintiff refers to and incorporates by reference each and every
11
     allegation set forth in paragraphs 1 through 30 of the preceding General
12
     Allegations as if fully set forth herein.
13
           32. The conduct of ZALEC, as alleged herein, including but not limited
14
     to ZALEC’S striking Plaintiff with his truck and ramming Plaintiff’s vehicle
15
     without making any effort to de-escalate the situation, constitutes negligence
16
     per se in that:
17
           a. Vehicle code §23103 prohibits reckless driving.
18
           b. Defendant ZALEC owed Plaintiff a duty to conduct himself in a
19
     reasonably safe manner and not to increase the risk of harm to plaintiff by
20
     driving recklessly.
21
           c. Defendant ZALEC violated said statutes and breached said duties by
22
     driving recklessly so as to strike Plaintiff with his vehicle, and by purposely
23
     ramming Plaintiff’s vehicle.
24
           d. Said violations and breaches were a substantial factor in bringing
25
     about harm to Plaintiff.
26
27
           33. Said conduct was the proximate cause of Plaintiff’s personal and

28
     property damages and injuries as set forth herein.


     Second Amended Complaint for Damages    10               Case No. 3:18-cv-05431-VC
      Case 3:18-cv-05431-VC Document 43 Filed 03/17/19 Page 11 of 13



 1                             FOURTH CLAIM FOR RELIEF
 2                      Civil Battery - California State Law Claim
 3                        (VIEIRA Against ZALEC and COUNTY)
 4         34. Plaintiff refers to and incorporates by reference each and every
 5   allegation set forth in paragraphs 1 through 33 of the preceding General
 6   Allegations as if fully set forth herein.
 7         35. The conduct of ZALEC, as alleged herein, including but not limited
 8   to shooting Plaintiff from inside a closed vehicle without identifying himself as
 9   a police officer and without making any effort to de-escalate the situation,
10   constitutes harmful, offensive, and un-consented touching and is therefore a
11   civil battery.
12         36. Said conduct was the proximate cause of Plaintiff’s damages and
13   injuries as set forth herein.
14         37. As ZALEC’S conduct was under color of authority, as set forth
15   herein, COUNTY is vicariously liable for the harm and damages caused
16   thereby.
17                              FIFTH CLAIM FOR RELIEF
18                      Civil Battery - California State Law Claim
19                                     (Against ZALEC)
20         38. Plaintiff refers to and incorporates by reference each and every
21   allegation set forth in paragraphs 1 through 37 of the preceding General
22   Allegations as if fully set forth herein.
23         39. The conduct of ZALEC, as alleged herein, including but not limited

24   to ZALEC’S striking Plaintiff with his truck and ramming Plaintiff’s truck

25   without identifying himself as a police officer and without making any effort to

26   de-escalate the situation, constitutes harmful, offensive, and un-consented

27   touching and is therefore a civil battery.

28
           40. Said conduct was the proximate cause of Plaintiff’s damages and
     injuries as set forth herein.
     Second Amended Complaint for Damages    11                 Case No. 3:18-cv-05431-VC
      Case 3:18-cv-05431-VC Document 43 Filed 03/17/19 Page 12 of 13



 1                              SIXTH CLAIM FOR RELIEF
 2               Unreasonable Search and Seizure and Due Process
 3                                          (42 USC 1983)
 4                   (VIEIRA Against CITY and Does 13 through 22)
 5         41. Plaintiff refers to and incorporates by reference each and every
 6   allegation set forth in paragraphs 1 through 40 of the preceding General
 7   Allegations as if fully set forth herein.
 8         42. Defendant CITY’S unjustified steering of the investigation away
 9   from ZALEC and onto Plaintiff, and CITY’S failure to obtain and preserve
10   other evidence deprived Plaintiff of his right to due process under the Fifth
11   Amendment of the United States Constitution and applied to state actors by
12   the Fourteenth Amendment.
13         43. The unreasonable failure to obtain and preserve evidence deprived
14
     Plaintiff of his right to be secure in his person against unreasonable search
15
     and seizure as guaranteed Plaintiff under the Fourth and Fifth Amendment of
16
     the United States Constitution and applied to state actors by the Fourteenth
17
     Amendment.
18
           44. As a direct and proximate result, Plaintiff was forced to plead no
19
     contest to criminal charges that he otherwise would not have pled to, causing
20
     loss of liberty, attorneys fees, and loss of earning capacity.
21
                                    PRAYER FOR RELIEF
22
                WHEREFORE, Plaintiff request entry of judgment in his favor and
23
     against Defendants ZALEC, COUNTY, CITY and Does 1-30, inclusive, as
24
     follows:
25
           A.        For general damages in the amount to be proven at trial;
26
           B.        For special damages according to proof; including medical
27
           expenses and loss of earnings;
28

     Second Amended Complaint for Damages        12            Case No. 3:18-cv-05431-VC
      Case 3:18-cv-05431-VC Document 43 Filed 03/17/19 Page 13 of 13



 1         C.      For punitive damages against the individual defendants in an
 2         amount to be proven at trial;
 3         D.       For interest;
 4         E.      For reasonable costs of this suit and attorneys’ fees; and
 5         F.      For such further other relief as the Court may deem just, proper,
 6   and appropriate.
 7
 8
 9
10            March 17, 2019
     Date:__________________                     ___________________________
11                                               Hoyt E. Hart II
12                                               Attorney for Plaintiff

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Second Amended Complaint for Damages   13                 Case No. 3:18-cv-05431-VC
